Citation Nr: 9932521	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected lumbosacral spine 
disorder.

2.  Entitlement to service connection for a cervical (neck) 
spine disorder.

3.  Entitlement to service connection for residuals of lung 
collapse.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to an increased evaluation for a lumbosacral 
strain, compression fracture T12, L1, L3, with superior 
compression T12-L1, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1968 to October 
1973.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) that denied service connection for 
a cervical spine disorder, secondary service connection for a 
psychiatric disorder and entitlement to an increased 
evaluation for the veteran's service-connected lumbosacral 
spine disability.  Following a personal hearing before the 
undersigned Member of the Board, this case was remanded to 
the RO in January 1997 for further development.  The 
development was completed and the RO by rating decision of 
January 1999, increased the rating for the service-connected 
lumbosacral spine disability from 20 to 50 percent.  This 
claim remains on appeal as the disability evaluation is less 
than the maximum available benefits under VA laws and 
regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In addition, the veteran perfected his appeal with regard to 
the RO's September 1997 rating decision that denied 
entitlement to service connection for PTSD, headaches, and 
residuals of lung collapse; thus, these issues also are now 
properly before the Board for appellate review.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, 
dysthymic disorder is causally related to the veteran's 
service-connected low back disability.

2.  The veteran's cervical spine is not the result of an in-
service injury.

3.  The veteran has not submitted competent medical evidence 
that he currently suffers from residuals of an in-service 
lung collapse, or that there is any link between any current 
respiratory disability and his period of active service.

4.  The veteran has not submitted competent medical evidence 
that his headaches are related to service.

5.  There is no competent evidence that the veteran currently 
has PTSD.

6.  The veteran's service-connected low back disability is 
manifested by pain, and limitation of motion of the 
lumbosacral spine; and some deformity of vertebral body; 
ankylosis of the lumbar spine is not shown.


CONCLUSIONS OF LAW

1.  Dysthymic disorder is proximately due to or the result of 
the service-connected low back disability.  38 C.F.R. 
§ 3.310(a) (1999).

2.  A chronic cervical spine disorder was not the result of 
disease or injury which was incurred or aggravated during 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5108, 7104, 7105 (West 1991); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309 (1999).  

3.  The veteran's claim for service connection for residuals 
of lung collapse is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's claim for service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  An evaluation in excess of 50 percent for a low back 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5289, 5292-5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  If a condition noted during 
service is generally not shown to be chronic, then continuity 
of symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.304(b) (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1999).  

For claims involving PTSD, service connection requires 
medical evidence establishing a clear diagnosis of this 
disorder, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link established by 
medical evidence, between the current medical symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128 (1997).

In reviewing any claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81.

a.  Psychiatric disorder secondary to service-connected low 
back disability

The veteran claims that he is entitled to service connection 
for an acquired psychiatric disorder because he has developed 
that condition as a result of the pain and other 
symptomatology of his service-connected lumbosacral spine 
disability.  The veteran's assertion of subjective 
psychiatric symptomatology is presumed to be credible for 
purposes of determining whether his claim is well grounded.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  Considering 
that in conjunction with VA and private reports of 
examinations showing current diagnosis of dysthymic disorder 
and a medical opinion linking the dysthymic disorder to the 
veteran's service-connected low back disability, the Board 
finds the veteran's claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

In this case, the veteran sustained injuries in service in 
December 1969 when his parachute became entangled with 
another's and he fell approximately 100 feet to the ground.  
As a result of his in-service injuries from this incident, 
the veteran is currently service-connected for low back 
disability, rated as 50 percent disabling (previously 
evaluated as lumbosacral strain and residuals of compression 
fracture T-12, L-1 and L-3 with superior compression of T-
12/L-1); residuals of fracture of left tibia-fibula, rated as 
noncompensable; residuals of fracture of left pubic ramus, 
rated as noncompensable; and residuals of laparotomy with 
incidental appendectomy, rated as noncompensable.  

The veteran has submitted a private report of examination 
from P. G. Raithatha, M.D., dated January 1994, which noted 
complaints of constant hip and low back pain as well as neck 
pain.  The physician also noted that the veteran "stays 
nervous and depressed because of his medical conditions."

A February 1994 VA examination report noted subjective 
complaints of feeling depressed and irritable and difficulty 
sleeping due to constant headaches, and pain and weakness in 
his neck, arms and low back.  The relevant diagnosis on Axis 
I was dysthymia, secondary type, mild to moderately 
depressed.  The psychiatric examiner concluded that "[the 
veterans [sic] psychiatric difficulty is considered secondary 
to his chronic physical problems."

A June 1996 VA examination report noted that the veteran gave 
a history of back problems since the parachuting accident in 
service in 1969.  He and his wife described irritability and 
diminished sleep due to pain.  He spontaneously stated that 
his mood of being depressed "is due to his reoccurring back 
pain and inability to work".  The medical examiner remarked 
that the veteran's current representation indicated a 
frequent reoccurring pain problem with limited ability to 
function.  The diagnosis of dysthymic disorder was supported 
by both his history and current presentation.  The examiner 
further noted that the veteran had made specific attempts to 
return to work, "but this seemingly has been deterred by his 
physical limitations which also would substantiate the fact 
that he is currently depressed."  The relevant diagnosis on 
Axis I was dysthymic disorder and the only general medical 
problem noted on Axis III was "low back pain".  Finally, it 
was noted that the veteran's claims folder, as well as his 
medical records had been reviewed prior to arriving at the 
aforementioned diagnosis, remarks and conclusion.

The record also includes an unfavorable opinion by a VA 
examiner who evaluated the veteran in July 1997.  The 
relevant diagnosis on Axis I remained dysthymic disorder.  
However, the psychiatric examiner commented that, following 
review of the veteran's claims folder and medical history, 
"[a]s it related to psychiatric impairment related to the 
veteran's service connected back disorder it is unlikely that 
his psychiatric problem currently is the result of his 
psychiatric impairment resulting in his complaint of back 
pain."

The Board notes that Dr. Raithatha's statement does not 
provide a psychiatric diagnosis nor does it provide a 
conclusive medical opinion as to etiology of any psychiatric 
diagnosis.  Even if it were purportedly a medical opinion, it 
would be flawed in that it is not based on an independent 
review of the veteran's medical history.  Thus, the Board 
finds it has little probative value as to the issue of 
whether there is a causative relationship between the 
veteran's currently diagnosed dysthymic disorder and his 
service-connected low back disability.  It is further noted 
that the 1994 VA medical examiner only opined that the 
veteran's dysthymic disorder was secondary to his "chronic 
physical problems" and made no specific reference to the 
service-connected disability.  

However, the remaining record contains one opinion favorable 
to the veteran (the 1996 VA examination report) and one 
opinion unfavorable to the veteran (the 1997 VA examination 
report).  These opinions are equally persuasive as they are 
both based on the veteran's history and a review of the 
record, and personal interview.  

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Inasmuch as there is an approximate 
balance of positive and negative evidence regarding whether 
the veteran's dysthymic disorder is related to his service-
connected low back disability, the Board must resolve 
reasonable doubt in the veteran's favor and grant the benefit 
sought pursuant to the aforementioned provisions.

b.  Cervical (neck) spine disorder

The veteran claims that he is entitled to service connection 
for a cervical (neck) spine disorder because he developed 
that condition as a result of injuries sustained in service 
during the parachute jump accident.  Considering that in 
conjunction with VA and private reports of examination and 
treatment showing current cervical spine disability, and a 
medical opinion linking the current cervical spine disability 
to his in-service accident, the Board finds the veteran's 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

Review of the service medical records revealed no evidence of 
a cervical (neck) spine disorder or disability.  Injuries 
diagnosed and treated as result of the parachute jump 
accident in December 1968, included a closed fracture of the 
left tibia-fibula and left pelvis as well as a compression 
fracture of vertebra T12, L1 and L3.

Private examination report dated June 1976 from W. Becknell, 
M.D., noted only complaints and findings relative to the 
lumbosacral spine and pelvis area as residuals of injuries 
received in-service from parachuting accident.  

VA examination report of June 1976 noted complaint of severe 
pain localized to the lower back with no radiation to the 
legs.  Physical examination was focused on the lower back and 
lower extremities; however, no complaint or finding was 
recorded as to any cervical (neck) spine disorder.  Likewise, 
VA examination report of September 1979, contained no 
evidence of any cervical spine disorder, and the veteran was 
noted to complain only of low back and hip pain.  

A private neurological consultation report dated March 1987 
from William H. Brooks, M.D., noted major complaints of pain 
in lower back and lower extremities.  A VA examination report 
dated May 1987, noted complaint of constant low back pain.  
The diagnosis was chronic low back pain status post 
compression fracture of T12 and left public ramus.  Neither 
report contained any reference to any cervical (neck) 
disorder.

The earliest post-service evidence of a cervical (neck) spine 
disorder is VA outpatient and inpatient treatment records 
dated in 1989.  A VA hospital summary report dated in March 
1989, indicated that the veteran presented with a two to 
three month history of episodes of slurring speech, left arm 
contraction, residual tingling in the arm.  He also 
complained of headaches which were always left-sided and 
left-sided weakness which he attributed to the parachuting 
accident.  Subsequent myelogram and cat scan confirmed 
diagnosis of radiculopathy and nerve impingement at C5,C6 and 
C6, C7 levels.  Further review of out-patient treatment 
records showed treatment for complaints relative to the 
cervical spine but no clinical or medical opinion of any 
nexus to the veteran's prior service.

A VA hospital summary report from August 1991, indicated that 
the veteran had a history of bilateral shoulder pain 
radiating to arms since 1989.  MRI and myelogram revealed a 
spur at vertebra level C5-C6.  He was admitted for surgery 
and underwent successful removal of bony spurs.  Again, there 
was no evidence of a link between the veteran's current 
cervical spine disorder and his prior service.

VA outpatient treatment records from the neurosurgical clinic 
dated in 1993, indicate that the veteran returned in early 
1993 with complaints of recent renewed headaches and 
bilateral arm tingling and numbness similar to that 
experienced prior to his 1991 surgery.  

A private medical examination report dated January 1994, from 
P.G. Raithatha, M.D., indicated that the veteran gave a 
history of neck pain due to a parachute accident.  He 
complained of ongoing problems even after surgery as well as 
constant hip and low back pain.  Dr. Raithatha commented that 
"[l]ooks like this patient's problems started in 1968 after 
parachute accident.  He still continues to have pain, 
weakness and numbness. ..."

A VA spine examination report dated June 1996, noted 
diagnosis of degenerative joint disease of the cervical 
spine, status post anterior C5-6 diskectomy with C5-6 fusion.  
Following examination and review of the claims folder, the 
examiner provided the following opinion as to the etiology of 
the veteran's cervical spine disability:  "I do not find any 
evidence of documentation of the cervical spine injury in the 
patient's C-file.  Therefore, I cannot say that the cervical 
spine problem  that the patient is experiencing now is 
related to his injury in 1968."

The Board finds the only evidence of record favorable to the 
veteran is the 1994 opinion of Dr. Raithatha.  However, this 
opinion is flawed as it is based upon the incorrect history 
provided by the veteran, and not upon independent review of 
the veteran's medical records, which as noted earlier contain 
no evidence of a cervical (neck) spine disorder prior to 
1989.  Thus, the Board finds this opinion to have little 
probative value.  Furthermore, the Board notes the June 1996 
unfavorable opinion of the VA examiner was based upon review 
of the medical evidence of record.  Therefore, the Board 
concludes that the preponderance of all the evidence is 
against the veteran's claim and consequently, it must be 
denied.  The doctrine of reasonable doubt has been considered 
but, as the evidence is not in relative equipoise, this 
doctrine is not for application.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Residuals of lung collapse and headaches

As noted above, a veteran who submits a claim for benefits to 
the VA shall have the burden of offering sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends that service connection is warranted for 
headaches because he currently suffers from headaches that he 
believes are somehow related to injuries received in service 
in December 1968 during the parachute accident.  He also 
contends that service connection is warranted for residuals 
of lung collapse because the collapsed lung is also causally 
related to the injuries incurred in service during the 
parachuting accident.  

Private and VA medical evidence indicates that the veteran 
first complained of headaches in 1989, which resolved for 
several years following his cervical spine surgery.  In 
recent years he has again complained of headaches, which have 
been medically associated with his cervical spine disorder as 
well as diagnosed as possibly vascular.  However, there is no 
clinical evidence or medical opinion concerning a link 
between the veteran's headaches and his prior service.  The 
Board finds these records sufficient to show that the veteran 
is currently suffering from headaches.  They do not, however, 
link the veteran's headaches to his period of active service.

A VA general medical examination report dated July 1997 noted 
that on physical examination there was clear-cut clubbing 
(pulmonary osteoarthropathy) but the lung fields were clear 
to percussion and ausulation.  The examiner noted that the 
veteran believed he was more dyspneic than most people; 
however, it was also noted that he smoked and had been 
smoking sine the age of 12.  The only respiratory diagnosis 
was "tobacco abuse".  VA medical records do show that the 
veteran was hospitalized and treated for empyema in February 
1980, which involved the placement of two chest tubes.  
However, there is no evidence in these records of any link 
between the empyema and the veteran's prior service.  
Furthermore, private medical records from the Whitehorse 
Clinic, dated 1990 to 1997, show diagnosis and treatment for 
recurrent bronchitis related to smoking, and treatment in 
1997 for pneumonia.  Again, there is no evidence in these 
private records of any link between the veteran's bronchitis 
and recent pneumonia and his prior service.  Thus, the Board 
finds that these records are insufficient to show that the 
veteran currently suffers from residuals of lung collapse, or 
that there is any link between any current respiratory 
disability and the veteran's period of active service.  

Beyond the veteran's assertions, there is no evidence of 
record linking either alleged disability to the veteran's 
period of active service.  The veteran's assertions are 
insufficient to satisfy the nexus requirement because the 
veteran is a layperson with no medical training or expertise 
to determine medical causation.  Espiritu v. Derwinski, 2 
vet. App. 492, 494-5 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for residuals of 
lung collapse and headaches.  The Board has not been made 
aware of any additional relevant evidence which could serve 
to well ground the veteran's claims.  As the duty to assist 
is not triggered here by a well-grounded claim, the Board 
finds that the VA has no obligation to further develop the 
veteran's claims.  See 38 U.S.C.A. § 5103(West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  
Moreover, the Board views its discussion as sufficient to 
inform the veteran of the evidence necessary to file a well-
grounded claim for service connection for either headaches or 
residuals of collapsed lung.  See Robinette, 8 Vet. App. at 
77-78.

d.  Post traumatic stress disorder (PTSD)

The veteran's service personnel records show that he served 
in the Republic of Vietnam in 1972.  His service medical 
records are negative for any complaint or diagnosis of a 
psychiatric disorder.  The veteran was seen at the mental 
health clinic in May 1973, at the request of the veteran's 
unit.  Review of the mental health clinic notes revealed that 
the veteran expressed no problem other than difficulty 
dealing with his current unit.  It was noted that he had 
served a tour in Vietnam and that he stated that he and his 
peers in Vietnam "did nothing except get high."  The 
examiner noted that the veteran's affect was appropriate and 
his mood was cooperative.  He appeared exhausted physically 
and very agitated.  The impression was anxiety with 
depression.  The veteran's service discharge examination was 
negative for any psychiatric disorder or disability.

Post-service VA and private medical records show complaints 
and findings of depression due to the veteran's medical 
disorders and physical limitations related thereto.  VA 
psychiatric examinations in February 1994 and June 1996, 
diagnosed dysthymic disorder, and alcohol dependence, in 
remission.  In July 1997, the veteran was afforded another VA 
psychiatric examination to determine whether a diagnosis of 
PTSD was appropriate.  Again the diagnoses on Axis I were 
dysthymic disorder and alcohol dependence, in remission; 
there was no diagnosis of PTSD.  Likewise, VA treatment 
records do not include any diagnosis of PTSD.

The Board has reviewed the objective medical evidence and 
finds that the veteran has not produced any competent medical 
evidence that he currently suffers from PTSD.  He has not 
been given a diagnosis of PTSD, as required by 38 C.F.R. 
§ 3.304(f) (1999).  None of the medical records presented 
contain any medical opinion that the veteran currently has 
PTSD.  

Further, lay statements and testimony of the veteran that he 
currently has PTSD as a result of his experiences in Vietnam 
do not constitute competent medical evidence of current 
diagnosis.  As a lay person, without medical training or 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion to include medical 
diagnoses or opinions as to medical etiology.  See Moray v 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, as the evidence 
fails to show a current diagnosis of PTSD, the Board fins 
that his claim is not well grounded, and must be denied on 
that basis.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 91992).

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for PTSD.  The 
Board has not been made aware of any additional relevant 
evidence which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that he VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103(West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  Moreover, the Board views its 
discussion as sufficient to inform the veteran of the 
evidence necessary to file a well-grounded claim for service 
connection for PTSD.  See Robinette, 8 Vet. App. at 77-78.

II.  Increased evaluation for low back disability

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 5 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

In an August 1976 rating decision the RO awarded service 
connection for lumbosacral strain, residuals of compression 
fracture of T-12, L-1 and L-3.  The rating decision also 
assigned a 10 percent evaluation for such disability.  A July 
1987 rating decision increased the evaluation to 20 percent.  
The veteran submitted a claim for an increased evaluation in 
January 1994.  A January 1999 rating decision increased the 
evaluation of the veteran's low back disability to 50 
percent.  The RO specifically noted that this included an 
evaluation of 40 percent under Diagnostic Code 5292 for 
limitation of motion and an additional 10 percent evaluation 
under Diagnostic Code 5285 for vertebral body deformity.  See 
38 C.F.R. § 4.71a, 5286 and 5292 (1999).  The 50 percent 
evaluation is currently in effect.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  Where entitlement to service 
connection has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern,  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The VA has the duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  See generally 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Each 
disability must be reviewed in relation to its history and 
emphasis must be placed upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (1999).  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1999).  The basis of a disability evaluation 
is the ability of the body to function as a whole under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (1999).

The veteran submitted a private medical report dated January 
1994, from Dr. Raithatha.  This report indicated that the 
veteran's primary complaint was pain and numbness related to 
his nonservice-connected cervical spine disorder.  However, 
he also complained of constant hip pain and that his low back 
hurt.  The report contained no objective medical findings or 
diagnoses related to the veteran's low back disorder.

VA radiographic report dated February 1994 noted that x-rays 
of the lumbosacral spine revealed an old minimal compression 
fracture of L1 and degenerative narrowing of the L5-S1 disc 
space.  

VA examination report dated February 1994, noted complaint of 
chronic pain of the cervical, thoracic and lumbar spine.  
Objectively, the veteran had normal ambulation.  He also was 
able to stand on both toes and heels, and do a full squat 
without evidence of pain.  There was no postural abnormality 
and musculature of the back was well-developed.  Straight leg 
raising elicited minimal pain.  Range of motion of the lumbar 
spine was measured at 40 degrees flexion, 35 degrees 
extension, 40 degrees lateral flexion bilaterally, and 35 
degrees rotation bilaterally.  The examiner further noted 
that objective evidence of pain on motion was mild.  
Neurological examination was negative.  The final diagnoses 
were:  (1) status post compression fracture of T12, L-1, and 
L-3; (2) chronic low back pain, mild; and (3) degenerative 
narrowing of L5-S1 disc space.

VA examination report of June 1996, noted that the veteran's 
main complaints were related to his cervical spine disorder 
and consisted of frequent and constant headaches, neck pain, 
chronic itching sensation in the upper extremities, as well 
as numbness.  Physical examination of the lumbar spine 
revealed that the veteran still had his lumbar lordosis, 
otherwise there were no postural abnormalities.  Musculature 
of the back appeared within normal limits.  Range of motion 
was measured to be 30 degrees flexion, 15 degrees extension, 
10 degrees lateral flexion bilaterally, and 10-15 degrees 
right rotation.  The examiner noted that the veteran's effort 
was "less than maximal".  Physical examination revealed 
point tenderness in the lumbar spine over the posterior 
elements of the spinous processes.  Strength and sensory 
examination of the lower extremities was normal.  There were 
no bowel or bladder complaints by history.  Straight leg 
raising was negative bilaterally.  Neurological examination 
was negative.  X-ray were interpreted to show a T12 and L1 
compression fracture with decreased vertebral body and 
osteophytes anteriorly.  The L3 compression fracture was old 
and was minimal.  The diagnosis relevant to the lumbar spine 
was:  history of previous T12, L1, and L3 compression 
fractures without significant loss of anterior body height or 
acute kyphotic changes.  There was some changes consistent 
with degenerative joint disease of the lumbar spine 
radiographically.  By history and physical exam, the examiner 
found the symptoms consistent with nerve root compression or 
spinal stenosis.

A private examination report dated December 1996, by J. C. 
Owen, M.D., indicates it was performed for purposes of 
determining eligibility for government disability benefits.  
The veteran complained of severe neck and low back pain.  He 
denied any numbness or weakness in the lower extremities.  
The examiner noted that the veteran climbed on and off the 
table and ambulated in and out of the room without 
difficulty.  He had a normal gait and station.  The examiner 
further commented that the veteran's range of motion appeared 
to be voluntarily diminished.  However, there was significant 
stiffness to the low back.  Range of motion was limited at 20 
degrees flexion, 10 degrees extension, and 20 degrees of 
lateral flexion.  Due to the discrepancy with his physical 
exam, the examiner did a Waddell test and he was clearly 
positive indicating a significant symptom magnification.  The 
relevant diagnosis was low back pain with no evidence of 
radiculopathy with 5/5 positive Waddell indicating symptom 
magnification.  

VA general medical examination report dated July 1997, noted 
subjective complaints primarily related to the veteran's 
cervical spine disorder.  Physical examination of the 
cervical spine elicited complaints of pain.  Physical 
examination of the lumbar spine elicited complaints of pain 
with forward flexion and lateral bending.  He also complained 
of tenderness upon deep palpation of the lumbar spine.  Range 
of motion was measured at 50 degrees flexion, extension to 25 
degrees, and lateral bending to 25 degrees bilaterally.  

As noted previously, the veteran is in receipt of a 50 
percent evaluation for low back disability, which includes a 
separate 10 percent evaluation under Diagnostic Code 5285 for 
deformity of vertebral body, and a 40 percent evaluation 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292-5285 
(1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. 4.40 (1999).  See also DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In making its determination in this 
case, the Board has carefully considered the claim in light 
of the provisions of 38 C.F.R. 4.40 (1999) and DeLuca.

Under the provisions of Code 5285, residuals of a vertebra 
fracture are to be assigned a 100 percent rating with cord 
involvement, requiring leg braces or bedridden; a 60 percent 
rating when there is abnormal mobility requiring a neck 
brace.  For all other cases, residuals are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Code 5285 (1999).

Under the provisions of Code 5292, a maximum rating of 40 
percent is assigned for severe limitation of motion of the 
lumbar spine.  A 20 percent rating is to be assigned for 
moderate limitation of motion and a 10 percent rating for 
slight limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Code 5292 (1999).

Diagnostic Code 5295 provides the criteria for evaluation of 
lumbosacral strain, and provides an evaluation of 10 percent 
based on objective evidence of characteristic pain on motion.  
Where the objective evidence shows muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in a standing position, a 20 percent evaluation is 
appropriate.  An evaluation of 40 percent is provided where 
the lumbosacral strain is shown to be severe, with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Diagnostic Code 5293 provides disability evaluations for 
intervertebral disc syndrome, based on objective evidence of 
symptomatology as follows: post-operative, cured 
(noncompensable); mild (10 percent disabling); moderate, with 
recurring attacks (20 percent disabling); severe, recurring 
attacks with intermittent relief (40 percent disabling); and 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (60 percent disabling).

Initially, the Board finds that Diagnostic Code 5293 is 
inappropriate as both private and VA neurological reports 
reflect negative neurological clinical findings.  The veteran 
is currently assigned the highest rating available under the 
rating criteria of both Diagnostic Code 5295 for lumbosacral 
strain and Diagnostic Code 5292 for limitation of motion of 
the lumbar spine.  The Board further notes that a separate 
rating is not warranted for the veteran's diagnosed 
osteoarthritis as this is a specific manifestation for the 40 
percent rating.

According to the schedular criteria, an evaluation in excess 
of 40 percent disabling is warranted only in the presence of 
ankylosis of the lumbar spine or residuals of vertebra 
fracture.  In this veteran's case, the medical evidence does 
not document the presence of ankylosis.  The veteran has been 
assigned an additional 10 percent evaluation in accordance 
with the criteria of Diagnostic Code 5285 for residuals of 
fractured vertebra.  Therefore, the present evaluation of 50 
percent disabling is the highest rating allowable under the 
diagnostic criteria which pertain to the veteran's low back 
disability.

Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion. 
The section also provides that weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the veteran's service-connected back disability 
includes limitation of motion with pain at the extremes of 
such motion.  The record contains no clinical findings that 
the veteran's low back disorder is also manifested by 
weakness, excess fatigability, instability, or 
incoordination.  The limitation in low back motion due to 
pain has been considered by the Board, which finds that such 
manifestations are adequately compensated by the 50 percent 
rating.

As the Schedule does not provide criteria for an evaluation 
in excess of 50 percent disabling for a disability of the 
lumbar spine, the Board has considered the assignment of a 
higher evaluation on an extra-schedular basis, based on the 
provisions of 38 C.F.R. 3.321(b) (1999).  Upon historical 
review of the veteran's clinical history, the Board finds no 
basis for assignment of an extraschedular rating.  The 
evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment attributable solely to the service-connected 
lumbar spine disorder or frequent periods of hospitalization 
due to that disorder so as to render impractical the 
application of the regular schedular criteria.  As to the 
severity of his symptoms, the Board notes that the veteran 
has not required hospitalization for low back-related 
symptoms.  Nor does the record contain any indication that he 
has sought frequent treatment for such symptoms.  In fact, VA 
outpatient treatment notes show complaints primarily of neck 
pain with infrequent mention of low back pain.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 50 percent disabling.  Accordingly, 
the veteran's claim is denied.


ORDER

Service connection for dysthymic disorder secondary to the 
service-connected low back disability is granted.

Well-grounded claims not having been submitted, service 
connection for a cervical (neck) spine disorder, residuals of 
lung collapse, headaches, and PTSD is denied.

An increased evaluation in excess of 50 percent, for a low 
back disability, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

